Securities and Exchange Commission Washington, D.C. Form 8-A For Registration of Certain Classes of Securities Pursuant to Section12(b) or (g) of the Securities Exchange Act of 1934 Elkhorn ETF Trust (Exact name of registrant as specified in its charter) Massachusetts See Exhibit 1 (State of Incorporation or Organization) (I.R.S. Employer Identification No.) 207 Reber Street, Suite 201 Wheaton, IL (Address of Principal Executive Offices) (Zip Code) Securities to be registered pursuant to Section12(b) of the Act: Title of each class to be so registered Name of each exchange on which each class is to be registered Common Shares of Beneficial Interest, $.01 par value per share, of Elkhorn FTSE RAFI U.S. Equity Income ETF Elkhorn FTSE RAFI Developed ex-U.S. Equity Income ETF Elkhorn FTSE RAFI Emerging Equity Income ETF BATS Exchange, Inc. If this form relates to the registration of a class of securities pursuant to Section12(b) of the Exchange Act and is effective pursuant to General InstructionA. (c), check the following box. x If this form relates to the registration of a class of securities pursuant to Section12(g) of the Exchange Act and is effective pursuant to General Instruction A. (d), check the following box. o Securities Act registration statement file number to which this form relates:333-201473 Securities to be registered pursuant to Section12(g) of the Act: None Title of Each Class to be Registered Information Required in Registration Statement Item 1. Description of Registrant’s Securities to be Registered The securities to be registered hereunder are common shares of beneficial interest, $.01 par value per share (the “Shares”), of the Elkhorn FTSE RAFI U.S. Equity Income ETF, the Elkhorn FTSE RAFI Developed ex-U.S. Equity Income ETF and the Elkhorn FTSE RAFI Emerging Equity Income ETF (the “Funds”), each a series of the Elkhorn ETF Trust (the “Registrant”).An application for listing of the Shares of the Funds has been filed with and approved by BATS Exchange, Inc.A description of the Shares is contained in each Fund’s Preliminary Prospectus, which is a part of the Registration Statement on FormN-1A (Registration Nos.333-201473 and 811-22926), filed with the Securities and Exchange Commission on November 25, 2015.Such description is incorporated by reference herein. Item 2. Exhibits Pursuant to the “Instruction as to Exhibits” of Form8-A, no exhibits are filed herewith or incorporated by reference. Signature Pursuant to the requirements of Section12 of the Securities Exchange Act of 1934, as amended, the Registrant has duly caused this registration statement to be signed on its behalf by the undersigned, thereto duly authorized. Elkhorn ETF Trust By: /s/ Benjamin T. Fulton Benjamin T. Fulton, Chief Executive Officer and President November 30, 2015 Exhibit 1 Fund I.R.S. Employer Identification No. Elkhorn FTSE RAFI U.S. Equity Income ETF 47-5270839 Elkhorn FTSE RAFI Developed ex-U.S. Equity Income ETF 47-5292635 Elkhorn FTSE RAFI Emerging Equity Income ETF 47-5276716
